IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80,831-02


                EX PARTE CHRISTOPHER MICHAEL FULLER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 10-743-K368B IN THE 368TH DISTRICT COURT
                           FROM WILLIAMSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of five counts of

sexual assault of a child and sentenced to imprisonment for ten years on each count. He was also

convicted of sexual performance by a child and placed on probation for ten years. The Third Court

of Appeals dismissed his appeal. Fuller v. State, No. 03-12-00045-CR (Tex. App.—Austin,

delivered July 11, 2012, no pet.).

        Applicant contends that his sentence is illegal and his plea of guilty was involuntary. As it
                                                                                                  2

pertains to the sexual assault of a child counts, we conclude that Applicant’s claims are subject to

dismissal pursuant to Article 11.07, § 4 of the Code of Criminal Procedure. As it pertains to the

sexual performance of a child count, because Applicant was placed on probation, this is not a final

felony conviction, and his claims are dismissed on that basis. See Ex parte Renier, 734 S.W.2d 349

(Tex. Crim. App. 1987).

Filed: October 8, 2014
Do not publish